In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00315-CV


               THE CITY OF AMARILLO, TEXAS AND JARED MILLER,
           IN HIS OFFICIAL CAPACITY AS CITY MANAGER, APPELLANTS

                                            V.

   NATHAN SLOAN NUREK AND MICHAEL BRANDON STENNETT, APPELLEES

                       On Appeal from the County Court at Law No. 2
                                   Potter County, Texas
           Trial Court No. V-105821-00-2, Honorable Matthew H. Hand, Presiding

                                    February 2, 2021
         ORDER ON MOTION FOR ACCESS TO SEALED RECORD
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


       Now pending before this Court is appellee Michael Brandon Stennett’s motion

requesting access to the sealed volumes of the reporter’s record for the purposes of

appeal. We grant the motion.

       Accordingly, we order the Clerk of this Court to make the sealed record available

to the attorneys of record through the Attorney Portal (https://attorneyportal.txcourts.gov)

in a format that is accessible only to the attorneys of record. Appellate counsel may
review the contents of the sealed record but may not print or copy any of its contents.

The parties and their counsel are ordered not to disclose or disseminate any information

contained in the sealed record to any other person or entity. Should the parties address

any arguments related to evidence contained in the sealed record, the parties are ordered

to note on the cover page of their respective briefs the following: “BRIEF CONTAINS

SEALED MATERIALS.” The Clerk shall remove access to the sealed record from the

Attorney Portal after submission of the appeal to the Court.

      It is so ordered.

                                                       Per Curiam




                                            2